The opinion of the court was delivered by
Burnside, J.
The first section of the act of 13th March, 1815, allows a divorce from the bonds of matrimony for “wilful and malicious desertion and absence from the habitation of the other, without probable cause, for and during the term and space of two years.” Dunlop 2d, Ed. 309. The supplement to the divorce act of the 26th February, 1817, Dunlop 330, gives a divorce a mensa et thoro to the wife for cruel and barbarous treatment, and enables the court to allow her alimony until the husband is willing to cohabit with her, and perform his marital duties. On the complaint of the wife, the husband gave bond to the guardians of the poor to pay her four dollars a week for her support. This shows anything but desertion, on the part of the wife. She clings to her husband for support. His attempt is in disregard both of the laws of God and man, and to pervert the act of 1815 to a foul purpose, to get clear of his wife, when he keeps her from his habitation and his home; and this, he profanely swears, is “ wilful and malicious desertion,” on the part of his wife! The attempt is too gross for deliberate consideration.
The decree is affirmed.